                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF NEW YORK


 TYRA GOOSBY,
                                        Plaintiff,
                                                                        DECISION AND ORDER
                              -vs-
                                                                            18-CV-207-CJS
 ANDREW M. SAUL, Commissioner of Social Security, 1

                                        Defendant.


                                          APPEARANCES
For Plaintiff:                                          Elizabeth Ann Haungs, Esq.
                                                        Kenneth R. Hiller, Esq.
                                                        Law Offices of Kenneth Hiller, PPLC
                                                        6000 North Bailey Avenue, Suite 1A
                                                        Amherst, NY 14226
                                                        (716) 564-3288

For the Commissioner:                                   Andreea Laura Lechleitner, Esq.
                                                        Social Security Administration
                                                        Office of General Counsel
                                                        26 Federal Plaza, Room 3904
                                                        New York, NY 10278
                                                        (212) 264-2442

                                                        Avni Dinesh Gandhi, Esq.
                                                        Office of the General Counsel
                                                        Social Security Administration
                                                        61 Forsyth Street, S.W., Suite 20T45
                                                        Atlanta, GA 30303
                                                        (404) 562-1085


                                          INTRODUCTION
        Siragusa, J. This Social Security disability case is here for review pursuant to 42 U.S.C.

§ 405(g) from the Commissioner’s decision denying supplemental security income benefits.

Now before the Court are Plaintiff’s motion for judgment on the pleadings, filed on November

14, 2018, ECF No. 11, and the Commissioner’s cross-motion for judgment on the pleadings,


       1 The president nominated Andrew M. Saul to be Commissioner of Social Security and the

Senate confirmed his appointment on June 4, 2019. He is substituted pursuant to Fed. R. Civ. P. 25(d).
The Clerk is directed to amend the caption to comply with this substitution.


                                                     - 1-
filed on January 14, 2019, ECF No. 13. For the reasons stated below, the Court grants

Plaintiff’s motion and remands the case for a new hearing.

                                           BACKGROUND
       Plaintiff filed an application for supplemental security income benefits under Title XVI

of the Social Security Act on February 25, 2014. The Social Security Administration denied her

claim initially on July 10, 2014, and she requested and was granted a hearing before an

Administrative Law Judge (“ALJ”) on August 15, 2016. The hearing was conducted via video

conference, with the claimant in West Seneca, New York, and the ALJ in Alexandria, Virginia.

Plaintiff was represented by Kelly Laga, Esq. at the hearing. The ALJ issued an unfavorable

decision on September 28, 2016, and Plaintiff appealed to the Social Security

Administration’s Appeals Council. The Appeals Council denied her appeal on December 7,

2017, making the ALJ’s decision the Commissioner’s final decision. Plaintiff filed her

complaint in this Court through counsel on February 26, 2018. ECF No. 1.

                                        THE ALJ’S DECISION
       The ALJ’s assessment of Plaintiff’s residual functional capacity (“RFC”) is contained in

pages 21 through 24 of the Record. The ALJ first summarized Plaintiff’s report of her

functional abilities, which report she signed on May 15, 2014. In that report, Plaintiff

complained of panic attacks and depression and, as a result, “[s]he stated she does not go

out much . . . .” R. 22. 2 She also stated that she frequently “wants to stay in bed all the time.”

Id. The ALJ then summarized Plaintiff’s hearing testimony in which she testified that she takes

care of her husband who is disabled due to severe rheumatoid arthritis and chronic

obstructive pulmonary disease. Id. She also testified that she smoked marijuana once a week,

cares for her grandson for an hour every month, cleans when she feels like it, and experiences


       2   Reference to the Record on Appeal, filed on August 15, 2018, ECF No. 8.


                                                   - 2-
paranoia when she goes out and that she hallucinates, but that medications help her. The ALJ

reviewed the medical evidence and after analyzing all the evidence, determined Plaintiff was

capable of a full range of work at all exertional levels, but that she was limited to performing

simple, routine and repetitive tasks, but not at a production rate or quota; that she is limited

to simple instructions and simple work-related decision making, “occasional interaction with

supervisors, coworkers, and the public,” and that she “cannot do jobs requiring teamwork or

tandem tasks” and “must work in a static work environment, with few changes in the work

setting.” R. 21.

                                          DISCUSSION
       Plaintiff contends the following errors were committed by the Commissioner: (1) “The

ALJ’s Finding that Plaintiff Could Occasionally Interact With Co-Workers and the Public is

Unsupported by Substantial Evidence, Warranting Remand”; (2) “The ALJ Improperly Rejected

the Well Supported Opinion of Plaintiff’s Mental Health Counselor, Warranting Remand”;

(3) “The ALJ Failed to Provide a Sufficient Evaluation of the Credibility of Plaintiff’s Subjective

Complaints, Warranting Remand.” Pl.’s Mem. of Law 13, 17 & 21, Nov. 14, 2018, ECF No. 11-

1.

The ALJ’s RFC Determination
       Ordinarily, RFC is the individual’s maximum remaining ability to do sustained
       work activities in an ordinary work setting on a regular and continuing basis,
       and the RFC assessment must include a discussion of the individual’s abilities
       on that basis. A “regular and continuing basis” means 8 hours a day, for 5 days
       a week, or an equivalent work schedule.

                                             * * *

       The RFC assessment must include a narrative discussion describing how the
       evidence supports each conclusion, citing specific medical facts (e.g.,
       laboratory findings) and nonmedical evidence (e.g., daily activities,
       observations). In assessing RFC, the adjudicator must discuss the individual’s
       ability to perform sustained work activities in an ordinary work setting on a
       regular and continuing basis (i.e., 8 hours a day, for 5 days a week, or an



                                                 - 3-
       equivalent work schedule), and describe the maximum amount of each work-
       related activity the individual can perform based on the evidence available in
       the case record. The adjudicator must also explain how any material
       inconsistencies or ambiguities in the evidence in the case record were
       considered and resolved.

Titles II & XVI: Assessing Residual Functional Capacity in Initial Claims, SSR 96-8P (S.S.A. July

2, 1996) (footnote omitted).

       The Court now turns to Plaintiff’s arguments regarding the ALJ’s RFC determination

that Plaintiff was capable of “occasional interaction with supervisors, coworkers, and the

public.” R. 21. Plaintiff points to the Record which she argues shows greater limitations than

“occasional interaction” would imply. Janine Ippolito, Psy.D., performed a consultative

examination on June 24, 2014. She wrote in the Current Functioning portion of her report:

“The claimant states that since her son's murder in 10/12, she has been experiencing

problems with depressed mood, tearfulness, poor appetite, poor sleep, irritability and anger,

and a tendency to withdraw from others. In the Medical Source Statement portion of her

report, Dr. Ippolito wrote:

       The claimant presents as able to follow and understand simple directions and
       instructions, perform simple tasks independently, maintain attention and
       concentration, maintain a regular schedule, learn new tasks, perform complex
       tasks independently, and make appropriate decisions with no evidence of
       limitation. She can relate adequately with others with moderate limitations. She
       can appropriately deal with stress with moderate-to-marked limitations. These
       limitations are due to her current emotional distress and suspected cognitive
       deficits.

R. 257. The ALJ gave Dr. Ippolito’s opinion some weight, and noted that the doctor’s

“individual descriptions regarding the extent of the Claimant’s limitations undermine her final

conclusion . . . .” R. 23. The Commissioner points out that Dr. Ippolito found Plaintiff “was

cooperative and her manner of relating, social skills, and overall presentation were

adequate….” Comm’r Mem. of Law 19, Jan. 14, 2019, ECF No. 13-1. The ALJ noted that




                                                - 4-
Plaintiff reported to Dr. Ippolito and other “mental health providers” that she “socializ[ed] with

her neighbors and mother.” R. 20. From this, the Commissioner concludes that the ALJ’s

limitation of “occasional interaction with supervisors, coworkers, and the public,” accounted

for what the ALJ classified as “moderate difficulties” in social functioning. R. 20; Comm’r Mem.

of Law 18.

       Plaintiff responds in her memorandum that the ALJ’s conclusion concerning

“occasional interaction” was outcome determinative in light of the vocational expert’s opinion

that “significant limitations in dealing with co-workers in particular could actually preclude

work in the national economy.” Pl.’s Mem. of Law 13; R. 53. The questions posed to the

vocational expert by Plaintiff’s counsel, and responses by the vocational expert on this issue

are as follows:

       Q.      Okay. So, if we have the individual during even an occasional basis what
       interaction they get, especially with supervisors, being inappropriate where they
       [sic] could not maintain appropriate behavior on a consistent basis with any
       interaction that they [sic] get. Especially if they [sic] were given instruction from
       a supervisor. Could they [sic] maintain the jobs that you cited? Or a job in
       general?

       A.      No, ma’am.

       Q.     Just double check. Would that be something similar if they [sic] also
       could not, for what interaction they have, get along with coworkers as well just
       by being near them if they [sic] could not handle even pleasantries or were
       distracting to others around them [sic]?

       A.      Yes, it would be the same answer.

R. 53. This exchange alerted the ALJ to the necessity of thoroughly exploring Plaintiff’s ability

to interact with others in the work setting.




                                                 - 5-
       Also cited by Plaintiff is the non-examining opinion of M. Totin, whom the Commissioner

describes as “a state agency psychologist . . . .” Comm’r Mem. of Law 4. 3 On the issue of

Plaintiff’s ability to interact with others in the work setting, Dr. Totin wrote:

       Based on the evidence in file the claimant’s ability to deal with co-workers and
       the public would be somewhat reduced, but adequate to handle brief and
       superficial contact. Similarly, his [sic] ability to tolerate and respond
       appropriately to supervision would be reduced, but adequate to handle ordinary
       levels of supervision in the customary work setting. She can also perform
       simple tasks.

R. 60. Regarding Dr. Totin’s opinion, the ALJ wrote: “Dr. Totin did not adequately consider the

impact of the Claimant’s PTSD, anxiety, paranoia, and tendency to isolate on her ability to

function.” R. 23. Thus, the ALJ concluded that Dr. Totin “slightly understated” Plaintiff’s

“somewhat reduced” ability to handle interactions with coworkers and the public only during

“brief and superficial contact,” and Plaintiff’s “reduced” ability to “tolerate and respond

appropriately to supervision.” The AJL gave Dr. Totin’s opinion “some weight.” Id.

       Finally, Plaintiff cites to evidence from Rebeka Chen, a Mental Health Certified

Practitioner (a non-medical source). She is Plaintiff’s counselor and, as Plaintiff argues,

“provided the most detailed medical opinion in evidence, supportive of finding of disability.”

Pl.’s Mem. of Law 17; R. 543–47. Horizon Health Services, Ms. Chen’s employer, had been

working with Plaintiff starting in November 2013. Ms. Chen completed her Mental Residual

Functional Capacity Questionnaire on May 6, 2016. R. 543. She noted that Plaintiff “is

continuing to experience symptoms of depression, auditory hallucinations, panic attacks, and

hyper-vigilance.” R. 543. Ms. Chen indicated that Plaintiff would be “[u]nable to meet

competitive standards” in these mental ability categories: maintain attention for two-hour

segment; complete normal workday and workweek without interruptions from psychologically


       3   The ALJ identifies her as “Martha Totin, Psy.D.” R. 23.


                                                     - 6-
based symptoms; accept instructions and respond appropriately to criticism from supervisors;

get along with co-workers or peers without unduly distracting them or exhibiting behavioral

extremes; or deal with normal work stress. R. 545. The ALJ accorded her opinion “little

weight.” R. 24.

       Plaintiff testified during the ALJ hearing that:

       I could go from zero to a hundred within 10 minutes. I can laugh and talk with
       you for a minute, but if somebody say [sic] the wrong thing towards me then I
       just flip out. I be [sic] ready to really hurt people. I have thought about suicide
       on several occasions. It’s just been very hard for me to go through the motions
       that I’m going through because of the loss of my son.

                                              * * *

       Because it’s hard for me sometimes to live a daily normal life knowing that the
       man that killed my son is still out there. And that’s hard to live with.

                                              * * *

       And I’m not—I don’t want to hurt anyone. You know? I just want the person that
       killed my son to be caught, that’s all.

R. 41, 42, 44 (examination by Plaintiff’s attorney).

       Plaintiff cites to this Social Security Ruling: Titles II & XVI: Capability to Do Other Work-

The Medical-Vocational Rules As A Framework for Evaluating Solely Nonexertional

Impairments, SSR 85-15 (S.S.A. 1985). That Ruling states in pertinent part as follows:

       The basic mental demands of competitive, remunerative, unskilled work
       include the abilities (on a sustained basis) to understand, carry out, and
       remember simple instructions; to respond appropriately to supervision,
       coworkers, and usual work situations; and to deal with changes in a routine
       work setting. A substantial loss of ability to meet any of these basic work-related
       activities would severely limit the potential occupational base. This, in turn,
       would justify a finding of disability because even favorable age, education, or
       work experience will not offset such a severely limited occupational base.

Id. Plaintiff contends that substantial evidence in the record does not support the ALJ’s

conclusion that she meets the criterium of being able to respond appropriately to supervision,

coworkers, and usual work situations, and that the ALJ’s reliance on Plaintiff’s ability to


                                                 - 7-
respond appropriately in a social setting does not mean she is capable of doing the same in

a work setting. See, e.g., Smith v. Colvin, No. 1:16-CV-00295 (MAT), 2017 WL 489701, at *3

(W.D.N.Y. Feb. 7, 2017) (“a limitation in interacting with the public is not equivalent to a

limitation interacting with coworkers or supervisors.”); and Nickens v. Colvin, No. 14-140,

2014 WL 4792197, at *2 (W.D. Pa. Sept. 23, 2014) (“The public, supervisors, and co-workers

are distinct groups, and are separately addressed on the Defendant’s mental residual

capacity forms. Thus, limitations on two of these types of interactions in the RFC does not

account for limitations on the third.”).

          It was vitally important for the ALJ to have substantial evidence supporting his

conclusion that Plaintiff could respond appropriately to coworkers, supervisors, and the

public. In this record, medial sources describe Plaintiff’s ability in this regard as “adequate to

handle brief and superficial contact” (Dr. Totin, R. 60); and that she is able to “relate

adequately with others with moderate limitations” (Dr. Ippolito, R. 257). Because the ALJ used

Plaintiff’s ability to relate socially with neighbors, family, and friends as a basis for

reinterpreting the medical source opinions about her ability to relate to coworkers,

supervisors, and the public, the Court finds that substantial evidence does not support his

finding that Plaintiff is capable of occasional interaction with supervisors, coworkers, and the

public.

                                           CONCLUSION
          The Court finds that the ALJ’s mental RFC determination is not supported by

substantial evidence. Accordingly, the Court grants Plaintiff’s motion for judgment on the

pleadings, ECF No. 11, and denies the Commissioner’s motion, ECF No. 13. The

Commissioner’s decision is reversed pursuant to the fourth sentence of 42 U.S.C. § 405(g)




                                                 - 8-
and this matter is remanded to the Commissioner for a new hearing. The Clerk will close the

case.

DATED:       August 28, 2019
             Rochester, New York

                                         /s/ Charles J. Siragusa
                                         HON. CHARLES J. SIRAGUSA
                                         United States District Judge




                                             - 9-
